Exhibit 10.1

 

JANEL CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award”) is made as of May 12, 2017
(the “Grant Date”), by and between JANEL CORPORATION, a Nevada corporation (the
“Company”), and GERARD VAN KESTEREN (“Grantee”).

 

EXPLANATORY STATEMENT

 

Grantee is a Director of the Company and eligible to receive Stock Awards as
defined in Section 2 of the Company’s 2017 Equity Incentive Plan (as from time
to time amended, the “Plan”). As an additional incentive to Grantee to further
the Company’s growth and success, the Company has agreed to grant and issue to
Grantee, pursuant to the Plan, Fifteen Thousand (15,000) shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”), subject to the
restrictions and conditions set forth in this Award (which constitutes an “Stock
Award Agreement” and a “Restricted Stock Award agreement” within the meaning of
the Plan).

NOW, THEREFORE, in consideration of the mutual promises set forth below, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and to evidence the grant of and to set forth the terms and
conditions governing the grant and ownership of the Award Shares (as defined
below) and the parties’ other agreements related thereto, Grantee and the
Company agree as follows:

 

AGREEMENT

SECTION 1. GRANT

 

The Company hereby grants to Grantee as of the Grant Date, and Grantee hereby
accepts from the Company Fifteen Thousand (15,000) shares of Common Stock (the
“Award Shares”), subject to the terms and conditions set forth in this Award and
to the provisions of the Plan (which are incorporated herein by reference). All
Award Shares shall be deemed fully paid and nonassessable.

 

SECTION 2. DEFINED TERMS

 

Capitalized terms defined in the Plan and used in this Award without further
definition have the meanings ascribed to them in the Plan.

 

SECTION 3. VESTING AND FORFEITURE OF AWARD SHARES

 

3.1.       In General. As of the Grant Date, all Award Shares are not vested.
Except as otherwise provided in the Plan, Award Shares shall vest on the dates
set forth in the Vesting Schedule attached hereto (each such date a “Vesting
Date”) on the terms set forth in the Plan.

 

3.2.       Forfeiture of Nonvested Shares Upon Separation from Company. If, at
any time before all Award Shares have vested, Grantee’s position as a Director
of the Company (and any other position with the Company or subsidiary of the
Company) terminates for any reason whatsoever, whether as a result of
termination by the Company (or Company subsidiary) with or without Cause,
termination by Grantee with or without Good Reason, or termination on account of
death or Disability, any and all then-nonvested shares of Common Stock shall
immediately be forfeited and returned to the Company without compensation to
Grantee.

 

SECTION 4. ADJUSTMENT OF NUMBER OF SHARES

 

In the event of any change in the outstanding Common Stock resulting from a
subdivision or consolidation of shares, whether through reorganization,
recapitalization, share split, reverse share split, share distribution, or
combination of shares or the payment of a share dividend, the Award Shares,
whether Vested Shares or Nonvested Shares, shall be treated in the same manner
in any such transaction as other outstanding shares of Common Stock. Any shares
of Common Stock or other securities received by Grantee with respect to any
Nonvested Shares in any such transaction shall be subject to the same
restrictions and conditions as the Nonvested Shares with respect to which such
Common Stock or other securities were received and, in the case of shares of
Common Stock, such shares shall constitute Nonvested Shares for purposes of this
Award. Grantee acknowledges that the number of Award Shares is also subject to
adjustment pursuant to the provisions of the Plan.

 



  

 

 

SECTION 5. RESTRICTIONS ON TRANSFER

 

5.1.       No Transfer of Nonvested Award Shares. Grantee may not transfer any
nonvested Award Shares, and any purported transfer of nonvested Award Shares
shall be ineffective.

 

5.2.       Right to Transfer Vested Shares. Except as provided in ‎SECTION 7
(Company Right of First Refusal), Grantee shall have the full and unencumbered
ownership of and right to Transfer and otherwise deal with all Vested Shares as
Grantee deems fit, subject only to such restrictions as may be imposed by
federal and state securities laws.

 

5.3.       Company Not Required to Register, etc. The Company shall not be
required to secure any registration or approval in order to facilitate a
Transfer of Vested Shares by Grantee or any other person (including any sale or
distribution of any Vested Shares in a transaction involving a public offering
within the meaning of the Securities Act) or to take any steps necessary for
Grantee or any other person to Transfer any Vested Shares pursuant to one or
more exemptions from registration under applicable federal or state securities
laws (even though the shares may constitute “restricted securities” or the
holder of such shares may be unable to transfer the shares without registration
or the availability of a suitable exemption from registration under such laws).

 

5.4.       Securities Laws Restrictions; Opinion of Counsel. Notwithstanding any
other provision of this Agreement, the Company may condition any Transfer of
Vested Shares upon receipt by the Company of an opinion of counsel satisfactory
in form and substance to the Company to the effect that such Transfer may be
made without compliance with the registration and prospectus delivery
requirements of the Securities Act and that such assignment does not otherwise
violate the Securities Act and applicable state securities laws.

 

SECTION 6. RIGHTS AS STOCKHOLDER

 

Grantee shall not have or be entitled to exercise any of the rights of a
stockholder with respect to Nonvested Shares until such time (if any) as such
Nonvested Shares vest in accordance with ‎SECTION 3, including any right to vote
such Nonvested Shares (to the extent that a holder of shares of Common Stock may
otherwise by law be entitled to vote such shares) or to receive dividends or
other distributions payable with respect to such Nonvested Shares.

 

SECTION 7. COMPANY RIGHT OF FIRST REFUSAL

 

7.1.       Offer to Sell. Except as provided in Section ‎7.4, if Grantee
receives a bona fide written offer (the “Transferee Offer”) from any other
person (the “Proposed Transferee”) to purchase all or any portion of the Vested
Shares held by Grantee (the “Offered Shares”) that Grantee wishes to accept,
then, before any Transfer of the Offered Shares, Grantee shall give written
notice to the Company (the “Transfer Notice”) identifying the Proposed
Transferee and offering to sell the Offered Shares to the Company at the price
and on the terms contained in the Transferee Offer, which notice shall be
accompanied by a copy of the Transferee Offer and shall specify the address to
which notices to Grantee relating to the Transferee Offer shall be sent.

 

7.2.       Acceptance and Purchase. The Company may accept Grantee’s offer by
written notice to Grantee sent within twenty (20) days after the date (the
“Offer Commencement Date”) on which the Transfer Notice is received by the
Company. If Grantee’s offer is accepted by the Company within the time provided
in Section ‎7.2, then Grantee shall sell, and the Company shall purchase, all of
the Offered Shares at the price and on the terms set forth in the Transfer
Notice. Such purchase and sale shall be consummated within thirty (30) days
after the Company’s acceptance of Grantee’s offer.

 

7.3.       Grantee’s Right to Sell. If the Company does not accept Grantee’s
offer and purchase the Offered Shares as provided in Section ‎7.2, then Grantee
shall be free for a period of four (4) months from the Offer Commencement Date
to Transfer the Offered Shares to the Proposed Transferee, but only for the same
or a greater price and on the same terms and conditions as are set forth in the
Transfer Notice. Upon consummation of such Transfer, the Vested Shares so
Transferred shall no longer be subject to the provisions of this ‎SECTION 7. If
Grantee does not Transfer the Offered Shares within such period, then the
Offered Shares may not thereafter be Transferred without complying again with
the provisions of this ‎SECTION 7.

 

7.4.       Exceptions. The provisions of this ‎SECTION 7 shall not apply to, and
for purposes of this ‎SECTION 7 term “Transfer” shall not be deemed to include
or extend to:



  Page 5

 

 

(a)       a Transfer by Grantee to one or more members of Grantee’s family, or
to a trust exclusively for the benefit of Grantee or one or more members of
Grantee’s family;

 

(b)       a transfer by reason of the death of Grantee, either under the
provisions of Grantee’s will or by virtue of the laws of descent and
distribution;

 

(c)       any Transfer of Vested Shares (including any conversion of Vested
Shares into or exchange of Vested Shares for cash, securities, or other
property) in connection with any Change in Control; or

 

(d)       any Transfer of Vested Shares made at a time when shares of the
Company’s Common Stock are Publicly Traded.

 

In the case of any transfer of Vested Shares not subject to the provisions of
this ‎SECTION 7 by virtue of subsection ‎(a) or ‎(b) above, the Vested Shares so
transferred shall remain subject to, and the transferee shall take subject to
and be obligated to comply with, the provisions of this ‎SECTION 7 with respect
to any subsequent Transfer of all or any portion of such Vested Shares. In the
case of any transfer of Vested Shares not subject to the provisions of this
‎SECTION 7 by virtue of subsection ‎(c) or ‎(d) above, the Vested Shares so
Transferred shall no longer be subject to the provisions of this ‎SECTION 7.

 

7.5.       Noncompliant Transfer Void. Any purported Transfer made other than in
compliance with the provisions of this ‎SECTION 7 shall be ineffective as
against the Company.

 

SECTION 8. CERTIFICATES

 

8.1.       In General. No certificates evidencing Nonvested Shares shall be
issued in Grantee’s name. As and when Nonvested Shares from time to time vest,
Grantee shall be entitled to receive possession of certificates evidencing such
Vested Shares, subject only to such restrictions as may be imposed by this Award
or by federal and state securities laws.

 

8.2.       Legends. Each certificate evidencing Vested Shares shall, until such
time (if any) as shares of Common Stock are Publicly Traded and for as long
thereafter as the Company reasonably deems necessary or appropriate, bear
legends in substantially the following form:

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act”) or the securities laws of any state and may
not be offered, sold, or otherwise transferred, assigned, pledged, or
hypothecated unless and until registered under the Act and relevant state
securities laws or unless the Company has received an opinion of counsel or such
other evidence satisfactory to the Company and its counsel that such
registration is not required.

The shares represented by this certificate have been issued pursuant to a
Restricted Stock Award between the Company and the registered holder of such
shares. Any sale, pledge, hypothecation, or other transfer of such shares is
subject to, and may be prohibited by, the terms and conditions of such
Restricted Stock Award, and any otherwise permitted transferee of such shares
may be bound by some or all of such conditions and restrictions. Upon written
request directed to the Secretary of the Company at its principal office in New
York, the Company will furnish without charge a copy of such Restricted Stock
Award to any person having a valid interest therein.

 

Grantee acknowledges that, in addition to the foregoing legend, the Company
shall be entitled to affix to any such certificate such additional or different
legends as the Company may determine are necessary or appropriate under federal
or state securities laws.

 

SECTION 9. REPRESENTATIONS OF GRANTEE

 

Grantee represents and warrants to the Company as follows:

 

(a)       Grantee is acquiring the shares of Common Stock for investment, solely
for his own account, with the intention of holding such interest for investment
and not with a view to, or for resale in connection with, any distribution or
public offering or resale of any portion of such interest within the meaning of
the Securities Act of 1933 as amended from time to time (the “Securities Act”)
or any other applicable federal or state securities law, rule or regulation
(“Securities Laws”), and no other person has a direct or indirect beneficial
interest in any shares so acquired.

 



  Page 6

 

 

(b)       Grantee acknowledges that he is acquiring the shares of Common Stock
without being furnished any offering literature or prospectus. Grantee
understands and has evaluated the risks of an investment in the Company.

 

(c)       Grantee understands that the issuance of shares of the Company’s
Common Stock has not been registered under the Securities Act and that the
shares are being sold in reliance upon the exemption from the registration
requirements under the Securities Act provided in Regulation D promulgated
thereunder or pursuant to other exemptions not inconsistent therewith. Grantee
further understands that there is a limited public trading market for shares of
the Company’s Common Stock and there can be no assurance that an active market
will develop.

 

(d)       Grantee has consulted with his legal and tax advisors with respect to
legal matters and the financial and tax consequences of ownership of shares of
Common Stock, as well as the suitability of such ownership, based on Grantee’s
individual circumstances.

 

(e)       In making a decision to acquire the shares of Common Stock, Grantee
has relied solely upon his independent investigation. Grantee has had the
opportunity to ask questions of and receive answers from the Company (or persons
acting on its behalf) concerning the Company, the activities of the Company, and
other matters pertaining to being a shareholder in the Company and to obtain any
additional information which the Company possesses or can acquire without
unreasonable effort or expense in order for Grantee to evaluate the merits and
risks of ownership of shares of Common Stock, and has not been furnished any
other offering literature or prospectus. All such questions and requests for
information have been answered to the full satisfaction of Grantee.

 

(f)       Grantee is an “Accredited Investor,” as such term is defined in Rule
501(a) under the Securities Act.

 

(g)       Grantee acknowledges that the acquisition of shares of Common Stock is
a speculative investment involving a high degree of risk and any estimates and
predictions that may have been made by the Company merely represent predictions
of future events, which may or may not occur and are based on assumptions, which
may or may not occur. As a consequence, such predictions may not be relied upon
to indicate the actual results, which might be attained. Grantee understands
that he must therefore bear the economic risk of this investment for an
indefinite period of time and be able to withstand a total loss of the
investment.

 

(h)       Grantee acknowledges and understands that: (a) the shares of Common
Stock have not been registered under the Securities Act and any applicable state
or foreign securities laws, and may not be sold, pledged, hypothecated, donated
or otherwise transferred (whether or not for consideration) by Grantee unless
registered pursuant to such laws, or upon presentation to the Company of
evidence satisfactory to the Company, or submission to the Company of a
favorable opinion of counsel acceptable to the Company, to the effect that any
such transfer is subject to an applicable exemption under and will not be in
violation of such laws; (b) the Company has not agreed to register such shares
for distribution in accordance with the provisions of such laws, and has not
agreed to comply with any exemption under such laws for the transfer of such
shares; and (c) as a result of the limitations on the ability to transfer such
shares, Grantee may be required to hold such shares indefinitely and therefore
may not realize any liquidity from any sale of such shares.

 

SECTION 10. WITHHOLDING AND TAXES

 

10.1.       In General. The Company shall have the right to require Grantee to
remit to the Company, or to withhold from other amounts payable to Grantee, as
compensation, fees, or otherwise, an amount sufficient to satisfy any and all
federal, state, and local withholding tax requirements when such amounts become
due, if applicable.

 

10.2.       Notice to Grantee. The Company shall endeavor to give written notice
to Grantee no later than ten (10) days before the date by which the Company must
collect or withhold any taxes relating to this Award of the date any such taxes
must be received by the Company and an estimate of the amount of such taxes.

 

10.3.       Surrender of Award Shares to Pay Taxes. Grantee may elect, by
written notice to the Company at least five (5) days before the date on which
such taxes must be received by the Company, to surrender a whole number of
Vested Shares having a fair market value that equals the amount of the taxes
that the Company is required to withhold (determined at the applicable statutory
rates and without regard to circumstances particular to the Grantee) (the
“Statutory Withholding Amount”). To the extent that the number of Vested Shares
so surrendered exceeds the Statutory Withholding Amount, the Company shall, in
lieu of issuing any fractional shares, remit to Grantee in cash the difference
between the value of the Award Shares surrendered and the Statutory Withholding
Amount as soon as administratively feasible after Grantee surrenders the Award
Shares. The Board of Directors, in the exercise of its sole discretion, shall
(consistent with Section ‎10.4) determine both the fair market value of such
Award Shares surrendered pursuant to this Section 10 and the date as of which
such valuation occurs.

 



  Page 7

 

  

10.4.       Definition of “Fair Market Value.” The “fair market value” of Award
Shares on any given day means the last reported sale price of shares of Common
Stock on any national securities exchange, NASDAQ, or other quotation system
providing such information on the day before the date of the determination or,
if not so listed or quoted, the fair market value of the shares as of the day
before the date of such determination as determined in good faith by the Board
of Directors.

 

10.5.       Section 409A. Any payments to Grantee pursuant to this Agreement are
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, as short-term deferrals pursuant to Treasury Regulation
§1.409A-1(b)(4), and for this purpose each payment shall constitute a
“separately identified” amount within the meaning of Treasury Regulation
§1.409A-2(b)(2).

 

SECTION 11. MISCELLANEOUS

 

11.1.       Notices. Any notice or communication required or permitted by this
Award will be deemed to be received by the party to whom the notice or
communication is addressed if delivered in person or by commercial courier
service or sent by first class mail, postage prepaid: if to the Company,
addressed to the attention of the Company’s Chief Financial Officer at the
Company’s principal office in the State of New York and, if to Grantee,
addressed to Grantee to the address set forth below Grantee’s signature to this
Award or at the address reflected in the Company’s records; or in either case to
such other address as either party notifies the other in accordance with this
Section.

 

11.2.       Entire Agreement. This Award contains the entire agreement between
the parties, and supersedes any prior agreements or understandings between them,
relating to the subject of this Award.

 

11.3.       Governing Law. The validity, construction and effect of this Award,
and any rules and regulations relating thereto, shall be determined in
accordance with federal law and the laws of the State of Nevada (without regard
to any provision that would result in the application of the laws of any other
state or jurisdiction).

 

11.4.       Severability. If any provision of this Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the determination
of the Board of Directors, materially altering the intent of this Award, such
provision shall be stricken as to such jurisdiction and the remainder of this
Award shall remain in full force and effect.

 

11.5.       Amendment of Award. Except as otherwise provided in the Plan, this
Award may not be amended except in writing and executed by both parties hereto,
and no course of conduct by either party or between the parties will be deemed
to amend the terms and conditions of this Award, unless such amendment is
reduced to writing and executed by both parties.

 

11.6.       Waiver. The waiver of any breach of any provision of this Award by
either of the parties shall not constitute or operate as a waiver of any other
breach of any provision of this Award, and any failure to enforce any provision
of this Award in any particular instance shall not operate as a waiver of any
existing or future rights, duties, or obligations arising out of this Award.

 

11.7.       No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to this Award, and the Board of Directors shall
determine whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional shares or whether such fractional shares
or any rights thereto shall be canceled, terminated, or otherwise eliminated.

 

11.8.       Headings. The headings and subheadings in this Award are for
convenience of reference only and shall not be given any effect in the
interpretation of this Award.

 



  Page 8

 

 

11.9.       Board of Directors. References in this Award to any action or
determination to be made by the Board of Directors may, to the extent
contemplated or provided in the Plan, be made by a committee of the Board of
Directors.

 

11.10.       Counterparts. This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument. A counterpart signature
page delivered by fax or other electronic means shall be effective to the same
extent as an original thereof.

 

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Award to be
executed as of the Grant Date.

 

 



  The Company:   JANEL CORPORATION         By: /s/     Brendan J. Killackey    
President and Chief Executive Officer         GRANTEE:         /s/  
GERARD VAN KESTEREN     Address:            

 

  



  Page 9

 

 

JANEL CORPORATION

 

RESTRICTED STOCK AWARD AGREEMENT

 

Dated May 12, 2017

 

In Favor of

 

GERARD VAN KESTEREN

 

 

EXHIBIT A

VESTING SCHEDULE

Subject to the provisions of ‎SECTION 3 of the Award, the total number of Award
Shares shall vest on each of the Vesting Dates indicated below:

 


Vesting Date Cumulative
No. of Shares May 12, 2018 5,000 May 12, 2019 10,000 May 12, 2020 15,000

 

 

 

 

 

 

  



 

 

 

 

 

 

 